Title: To Thomas Jefferson from William Thornton, 17 October 1806
From: Thornton, William
To: Jefferson, Thomas


                        
                            Friday Mn. 17 Oct. 1806
                            
                        
                        W: Thornton’s respectful Compliments to the President of the United States, and sends the Papers of Paul
                            Pilsbury, & Levi Stevens, also the Model of Pilsbury, which by Experiment seems to be a very good machine.
                    